ORDER

PER CURIAM.
Steven Hines (“Hines”) appeals the trial court’s judgment declaring him to be a *585sexually violent predator and committing him to the Department of Mental Health. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for them information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).